Citation Nr: 1441541	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-00 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1991 to December 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2012. A transcript of the hearing is associated with the claims files.

The Board remanded the issues on appeal for additional development in April 2012. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In the June 2014 informal hearing presentation, the representative asserted that the Veteran is entitled to service connection for hypertension, joint pain (arthralgia of the knee), cigarette smoking, effects of obesity, possible diabetes, reflux and GI bleeding as secondary to the service-connected PTSD.  As these matters have not been adjudicated, they are referred to the Agency of Original Jurisdiction for the appropriate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

When this matter was last before the Board, the issue of entitlement to service connection for substance and alcohol abuse secondary to service-connected posttraumatic stress disorder (PTSD) was referred to the RO for initial adjudication. See Hearing Transcript at 15. The issue of service connection for a psychotic disorder, to include as secondary to substance and alcohol abuse, has also been raised by the record. See June 2014 informal hearing presentation and August 2012 VA examination report. As the potential for a grant of service connection for one or both of the disabilities inherently affects the adjudication of the Veteran's claim for TDIU, these issues are inextricably intertwined with TDIU. Harris v. Derwinski, 1 Vet. App. 180 (1991). As such, the Board finds it must remand the TDIU claim, to be adjudicated after the AOJ has adjudicated the two service connection claims.

While on remand, a new VAX to determine the functional impairment resulting from the Veteran's service-connected bronchitis should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the claims for service connection for substance and alcohol abuse as secondary to PTSD and an acquired psychiatric disorder (including a psychotic disorder), to include as secondary to PTSD and substance and alcohol abuse. All notice and development deemed necessary should be conducted, to include VA examinations.

2. Schedule the Veteran for an examination with an appropriate medical professional to determine the nature and severity of her service-connected bronchitis. The examiner should provide information concerning the functional impairment resulting from this disability that may affect the ability to function and perform tasks in a work setting.  The claims folder must be made available to the examiner in conjunction with the examination. All indicated studies should be performed.

3. Thereafter, readjudicate the Veteran's claim for TDIU, taking into account the current severity of the Veteran's bronchitis and any newly service-connected disabilities. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



